Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 1 of 26

Filing # 112886368 E-Filed 09/03/2020 06:30:35 PM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

SABRINA REESE,

Plaintiff,

vs. CASE NO.: 2020-018789-CA-01

4" ou

sare 418 own ISDA
we 27

SUMMONS IN A CIVIL CASBTIALS:_ZZ.— ss (D#_& 77

MIAMI-DADE COUNTY

Defendant.

TO: MIAMI-DADE COUNTY

Downtown Office
Vv
Stephen P, Clark Government Center C/ 6, AM. Gime 2.
111 NW Ist Street, Suite 220 Cavles ine
PAD fk

Miami, Florida 33128

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY:

Alberto Naranjo
AN Law Firm, P.A.
7900 Oak Ln # 400 AN Law
Miami Lakes, FL 33016
an answer to the complaint, which is herewith served upon you, within 20 days after service of

this summons upon you, exclusive of the day of service, If you fail to do so, judgment by default

will be taken against you for the relief demanded in the complaint. You must also file your

 

 

answer with the Clerk of this Court within a reasonable period of time after service. = 7 Ss
>
im ao
9/9/2020 = “o mM
eS
DATE mS nF
z F<
io) as
309877 JW << > Fy
=> go O

 

(BY) DEPUTY CLERK itd S|
Kd SI d-
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 2 of 26

Filing # 112778368 E-Filed 09/02/2020 12:58:40 PM

IN THE CIRCUIT COURT OF
THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

 

Case No.
+ SABRINA REESE,

Plaintiff(s)
VS.
MIAMI-DADE COUNTY,

Defendant(s)

!
COMPLAINT

1. SABRINA REESE, (hereinafter “Plaintiff’), brings this action against MIAMI-DADE
COUNTY, (hereinafter “Defendant’) aileging as follows:
JURY DEMAND
2. Plaintiff demands a trial by jury on all claims properly triable by a jury.
PARTIES, VENUE AND JURISDICTION

3. Plaintiff was at all relevant times hereto employed by Defendant. Plaintiff is over the
age of 18 and is otherwise sui juris.

4, Defendant, is the local County, duly authorized to engage in business in the State of
Florida, which at all relevant times hereto was Plaintiffs employer. Defendant is
otherwise sui juris.

5. Venue is proper in Miami-Dade County because Defendant employed Plaintiff in the

county, and because the causes of action otherwise occurred in the County.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 3 of 26

9.

Venue is also proper in that Plaintiff and/or Defendant (“Parties”) resides in this
district, in that a substantial part of the events or omissions giving rise to the claim
occurred in this district and in that the Parties are subject to personal jurisdiction in
this district with respect to this action, and/or there is no other district in which the
action may otherwise be brought.
This Court has jurisdiction pursuant to the Americans with Disabilities Act ("ADA"),
the Family and Medical Leave Act, (“FMLA”), and the Florida Civil Rights Act
(FCRA), Age Discrimination in Employment Act (ADEA), Title VII of the Civil Rights
Act (Title VII), Pregnancy Discrimination Act (PDA), Florida Private Sector
Whistleblower Act (FWA), and/or Florida Statute Chapter 440.
All conditions precedent to the bringing of this action have occurred or been
performed, i.e. a Charge of Discrimination was filed, Right to Sue Letter issued and
lawsuit filed before the expiration of the Right to Sue letter from the EEOC.
COUNT ONE
Discrimination - ADA

Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

10.At all relevant times Plaintiff was an employee of Defendant and was qualified.

11. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.

date of termination.

12. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave

notice as to the reason for surgery and disclosed the disability to Defendant, i.e.

direct supervisors as well as upper management in order to request FMLA leave.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 4 of 26

13. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder which was visible to co-workers.

14,0n May 9, 2019, Plaintiff again was diagnosed with a disability but did not requires
medical leave until May 24, 2019, when Piaintiff requested to leave work early due to
her disability.

15.As to the next workday, Plaintiff requested medical leave per Defendant's policies
but Plaintiff was terminated without warning, for no just cause nor any reason
attributable to Plaintiff.

16. Plaintiffs request for accommodation was reasonable as it was a benefit Plaintiff
was entitled to under the law.

17.Plaintiffs disability, requested for reasonable accommodation and/or being
perceived to be disabled caused the termination of employment.

18. It telling that Plaintiff was terminated within 4 months of Defendant getting notice of
Plaintiffs disability and requesting reasonable accommodations.

19. The causal link between the timing of Plaintiffs protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

20. Defendant did not act in good faith nor did they have an objective, reasonable
ground to believe that their action did not violate the law.
21.As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

damages: wages, both in the past, present, and future, as well as compensatory

damages, etc.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 5 of 26

22.Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Plaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the iaw allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

23.Defendant’ actions and conduct as described herein and the resulting damage and
loss to Plaintiff has necessitated Plaintiffs retaining the services of AN Law Firm,
P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees.

24. Plaintiff hereby requests a jury trial.

25, WHEREFORE, PREMISES CONSIDERED, Plaintiff respecifully requests judgment
as follows: that the court accept jurisdiction over this matter; award Plaintiff for past
and future loss of wages and benefits, plus interest; award Plaintiff compensatory
and punitive damages; order Defendant’ to reinstate Plaintiff to a position
comparable to the former position or, in lieu of reinstatement, award front pay
(including benefits); award to Plaintiff all costs and reasonable attorneys' fees
incurred in connection with this action; and grant Plaintiff such additional or
alternative relief as the Court deems just and proper and/or which Plaintiff may be

entitled to under the applicable laws.

COUNT TWO
Retaliation — ADA

26. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 6 of 26

27.At all relevant times Plaintiff was an employee of Defendant and was qualified.

28. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

29. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as well as upper management in order to request FMLA leave.

30. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder.

31.On May 9, 2019, Plaintiff again was diagnosed with a disability but did not requires
medical leave untif May 24, 2019, when Plaintiff requested to leave work early due to
her disability.

32.As to the next work day, Plaintiff requested medical leave per Defendant's policies
but Plaintiff was terminated without warning, for no just cause nor any reason
attributable to Plaintiff.

33. Plaintiff's disability, request for reasonable accommodation and/or being perceived
to be disabled caused the retaliatory termination.

34. It telling that Plaintiff was terminated within 4 months of Defendant getting notice of
Plaintiff's disability and requesting reasonable accommodations,

35. The causal link between the timing of Plaintiff's protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
that Defendant took these adverse employment actions in substantial part due to

Hlegal discrimination at work.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 7 of 26

36. Defendant did not act in good faith nor did they have an objective, reasonable
ground to believe that their action did not violate the law.

37.As a direct and proximate result of the aforementioned acts, Plaintiff has suffered
damages: wages, boih in the past, present, and future, as well as compensatory
damages, etc.

38.Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Piaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulnmess, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment te deter Defendant from such conduct in similar situations.

39. Defendant’ actions and conduct as described herein and the resulting damage and
loss to Plaintiff has necessitated Plaintiffs retaining the services of AN Law Firm,
P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees.

40. Plaintiff hereby requests a jury trial.

41.WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment
as follows: that the court accept jurisdiction over this matter; award Plaintiff for past
and future loss of wages and benefits, plus interest; award Plaintiff compensatory
and punitive damages; order Defendant’ to reinstate Plaintiff to a position
comparable to the former position or, in lieu of reinstatement, award front pay
(including benefits); award to Plaintiff all costs and reasonable attorneys’ fees

incurred in connection with this action; and grant Plaintiff such additional or
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 8 of 26

alternative relief as the Court deems just and proper and/or which Plaintiff may be

entitled to under the applicable laws.

COUNT THREE
FMLA Interference

42. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

43.Defendant are an “employer” for purposes of the FMLA because it is engaged in an
industry or activity affecting commerce and it has employed 50 or more employees for
each working day during each of 20 or more calendar weeks in the current or
preceding calendar year and/or Defendant were eligible employers pursuant to the
Family Medical Leave Act and/or The Defendant are employers as defined under the
FMLA.

44, Plainiiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at
least 12 months by Defendant and provided at least 1,250 hours of service in the 12
months immediately preceding the need for leave (Plaintiff was an eligible employee
of Defendant as defined by the FMLA),

45.Defendant has the minimum number of employees and/or Plaintiff was entitled to
FMLA leave because of a qualifying reason as defined by the FMLA (and was in fact
approved for FMLA leave by Defendant).

46. Plaintiff gave Defendant proper notice of intent to take leave under the FMLA after
expressly notifying Defendant, which alerted the Defendant of the need for medical
leave. As such, Defendant possessed actual knowledge of Plaintiff's serious health
condition and need for leave.

47.At all relevant times Plaintiff was an employee of Defendant and was qualified.
Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 9 of 26

48. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

49. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as io the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as well as upper management in order to request FMLA leave.

50. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder.

51.0n May 9, 2019, Plaintiff again was diagnosed with a disability but did not requires
medical leave until May 24, 2019, when Plaintiff requested to leave work early due to
her disability.

52. Plaintiff requested medical leave per Defendant's policies regarding the next work
day, but Plaintiff was terminated without warning, for no just cause nor any reason
attributable to Plaintiff.

53. Plaintiffs request for FMLA caused the interference of benefits and termination.

54. It telling that Plaintiff was terminated within 4 months of Defendant getting notice of
Plaintiffs FMLA request.

55. The causal jink between the timing of Plaintiffs protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show

that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

56. Plaintiff requested was delayed, ignored, and/or denied for unjust reasons.
57. Defendant failed to enter into the interactive FMLA process, nor provide FMLA

benefits/protections, as Defendant terminated Plaintiff.
_ Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 10 of 26

58, Defendant's reason for termination is pretextual as Plaintiff was covered by the
FMLA.

59. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;
Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need
for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff
due to the FMLA leave request.

60. Defendant interfered, restrained, intimidated, deterred and terminated Plaintiff while
needing FMLA leave and/or while FMLA was requested. These adverse employment
actions, made Plaintiff and other employees reluctant to exercise the FMLA leave; and
Defendant took these adverse employment actions in substantial part because of
Plaintiffs request for FMLA leave as Plaintiff was terminated just a few months after

requesting FMLA leave and one month after her return to work.

61.Defendant did not act in good faith nor did they have an objective, reasonable ground
to believe that their action did not violate the FMLA.

62.Defendant, by and through its agents and employees, intentionally engaged in the
aforementioned practices, policies, customs and usages made unlawful by the FMLA
due fo interference, restraint and deterrence of FMLA rights as Plaintiff made if known
to the Defendant that medical leave under the FMLA may be required but Defendant
interfered and deterred Plaintiff and other employees from using such medical leave
by terminating Plaintiff.

63.Defendant, acting by and through its employees, maintained a policy of interference
and/or harassment in violation of the FMLA, as they maintain a pattern of harassing,

terminating and denying FMLA requests.
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 11 of 26

64. As a direct and proximate resuit of the actions of Defendant is in violation of the
FMLA, Plaintiff has suffered damages including lost wages, loss of benefits and
other compensation and interest thereon. Plaintiff's loss of wages and benefits is
ongoing. Plaintiff is entitled to iost wages (plus pre-judgment interest), the recovery
of full costs te replace the benefits or the full cost of the benefits as paid by the
employer.

65. Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.
Defendant’ actions were harsh, oppressive, and malicious. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

66. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and
other costs of the action pursuant to the FMLA. Defendant’ actions and conduct as
described herein and the resulting damage and loss to Plaintiff has necessitated
Plaintiffs retaining the services of AN Law Firm, P.A., 7900 Oak Lane #400 AN Law,
Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks recovery of
reasonable and necessary aitorney’s fees.

67. Plaintiff hereby requests a jury trial.

68. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that
Defendant be cited to appear and answer, and that on final hearing of this cause,
Plaintiff has the following relief: Judgment against Defendant, for actual damages

sustained by Plaintiff as alleged herein; Grant Plaintiff general damages for the
_ Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 12 of 26

damage to Piaintiff caused by Defendant’ violations aileged in this Complaint; Pre-
judgment interest at the highest legal rate; Post-judgment interest at the highest
legal rate until paid; Back pay; Front pay; Punitive damages; Liquidated damages;
Exemplary damages; Alttorney’s fees; All costs of court expended herein; Actual
monetary losses sustained by Plaintiff as a direct result of the violation, such as the
cost of providing care, up to a sum equal to twelve (12) weeks of wages or salary;
and such other and further relief, at law or in equity, general or special to which
Plaintiff may show is justly entitled.

COUNT FOUR
FMLA Retaliation

69. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

70. Defendant are an “employer” for purposes of the FMLA because it is engaged in an
industry or activity affecting commerce and it has employed 50 or more employees for
each working day during each of 20 or more calendar weeks in the current or
preceding calendar year and/or Defendant were eligible employers pursuant to the
Family Medica! Leave Act and/or The Defendant are employers as defined under the
FMLA.

71. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at
least 12 months by Defendant and provided at least 1,250 hours of service in the 12
months immediately preceding the need for leave (Plaintiff was an eligible employee
of Defendant as defined by the FMLA).

72.Defendant has the minimum number of employees and/or Plaintiff was entitled to
FMLA leave because of a qualifying reason as defined by the FMLA (and was in fact

approved for FMLA leave by Defendant).
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 13 of 26

73. Plaintiff gave Defendant proper notice of intent to take ieave under the FMLA after
expressly notifying Defendant, which alerted the Defendant of the need for medical
leave. As such, Defendant possessed actual knowledge of Plaintiffs serious health
condition and need for leave.

74.At all relevant times Plaintiff was an employee of Defendant and was qualified.

75. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, ie.
date of termination.

76. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as well as upper management in order to request FMLA leave.

77. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder.

78.0n May 9, 2019, Plaintiff again was diagnosed with a disability but did not requires
medical leave until May 24, 2019, when Plaintiff requested to leave work early due to
her disability.

79. Plaintiff requested medical leave per Defendant's policies regarding the next work
day, but Plaintiff was terminated without warning, for no just cause nor any reason
attributable to Plaintiff.

80. Plaintiffs request for FMLA caused the retaliatory termination.

81. It telling that Plaintiff was terminated within 4 months of Defendant geiting notice of
Plaintiffs FMLA request.

82. The causal link between the timing of Plaintiff's protected category/activity and

Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 14 of 26

that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

83. Plaintiff requested was delayed, ignored, and/or denied for unjust reasons.

84. Defendant failed to enter into the interactive FMLA process, nor provide FMLA
benefits/protections, as Defendant terminated Plaintiff.

85, Defendant’s reason for termination is pretextuai as Plaintiff was covered by the
FMLA.

86. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;
Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need
for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff
due to the FMLA leave request.

87.Defendant retaliated, restrained, intimidated, deterred and terminated Plaintiff while
needing FMLA leave and/or while FMLA was requested. These adverse employment
action made Plaintiff and other employees reluctant to exercise the FMLA leave; and
Defendant took these adverse employment actions in substantial part because of

Plaintiffs request for FMLA leave as Plaintiff was terminated while needing FMLA

leave.

88. Defendant did not act in good faith nor did they have an objective, reasonable ground
to believe that their action did not violate the FMLA.

89. Defendant, by and through its agents and employees, intentionally engaged in the
aforementioned practices, policies, customs and usages made unlawful by the FMLA
due to retaliation, restraint and deterrence of FMLA rights as Plaintiff made it known

to the Defendant that medical leave under the FMLA may be required but instead
_ Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 15 of 26

Defendant retaliated and deterred Plaintiff and other employees from using such
medical leave by terminating Plaintiff.

90.Defendant, acting by and through its employees, maintained a policy of interference
and/or harassment in violation of the FMLA, as they maintain a pattern of harassing,
terminating and denying FMLA requests.

91.As a direct and proximate result of the actions of Defendant is in violation of the
FMLA, Plaintiff has suffered damages including lost wages, loss of benefits and
other compensation and interest thereon. Plaintiffs ioss of wages and benefits is
ongoing. Plaintiff is entitied to lost wages (plus pre-judgment interest), the recovery
of full costs to replace the benefits or the full cost of the benefits as paid by the
employer.

92.Moreover, Piaintiff is entitled to recover liquidated damages under the FMLA.
Defendant’ actions were harsh, oppressive, and malicious. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exernplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

93. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and
other costs of the action pursuant to the FMLA, Defendant’ actions and conduct as
described herein and the resulting damage and loss to Plaintiff has necessitated
Piaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak Lane #400 AN Law,
Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks recovery of

reasonable and necessary attorney’s fees.
» Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 16 of 26

94. Plaintiff hereby requests a jury trial.
95, WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfuily prays that

Defendant be cited to appear and answer, and that on final hearing of this cause,
Plaintiff has the following relief: Judgment against Defendant, for actual damages
sustained by Plaintiff as alleged herein; Grant Plaintiff general damages for the
damage to Plaintiff caused by Defendant’ violations alleged in this Complaint; Pre-
judgment interest at the highest legal rate; Post-judgment interest at the highest
legal rate until paid; Back pay; Front pay; Punitive damages; Liquidated damages;
Exemplary damages; Attorney’s fees; All costs of court expended herein; Actual
monetary losses sustained by Plaintiff as a direct result of the violation, such as the
cost of providing care, up to a sum equal to twelve (12) weeks of wages or salary;
and such other and further relief, at law or in equity, general or special to which
Plaintiff may show is justly entitled.

COUNT FIVE

Failure to Provide a Reasonable
Accommodation in Violation of the ADA

96. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

97.At all relevant times Plaintiff was an employee of Defendant and was qualified.

98, Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

99. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.

direct supervisors as well as upper management in order to request FMLA leave.
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 17 of 26

100. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder which was visible to co-workers.

101. On May 9, 2019, Plaintiff again was diagnosed with a disability but did not
requires medical leave until May 24, 2019, when Plaintiff requested to leave work
early due to her disability.

102. As to the next workday, Plaintiff requested medical leave per Defendant’s
policies but Plaintiff was terminated without warning, for no just cause nor any
reason aitributable to Plaintiff.

103. Plaintiffs request for accommodation was reasonable as it was a benefit Plaintiff
was entitled to under the law.

104. Plaintiffs disability, requested for reasonable accommodation and/or being
perceived to be disabled caused the terminaiion of employment.

105. It telling that Plaintiff was terminated within 4 months of Defendant getting notice
of Plaintiffs disability and requesting reasonable accommodations.

106. The causal link between the timing of Plaintiffs protected category/activity and
Defendani’s harrasment, retalation, discrimination, and/or termiation, goes to show

that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

107. Defendant did not act in good faith nor did they have an objective, reasonable

ground to believe that their action did not violate the law.
108. As adirect and proximate result of the aforementioned acts, Plaintiff has suffered

damages: wages, both in the past, present, and future, as well as compensatory

damages, etc.
_ Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 18 of 26

109. Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Plaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

110. Defendant’ actions and conduct as described herein and the resulting damage
and loss to Plaintiff has necessitated Plaintiffs retaining the services of AN Law
Firm, P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees.

111. Plaintiff hereby requests a jury trial.

112. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests
judgment as follows: that the court accept jurisdiction over this matter; award Plaintiff
for past and future loss of wages and benefits, plus interest; award Plaintiff
compensatory and punitive damages; order Defendant’ to reinstate Plaintiff to a
position comparable to the former position or, in lieu of reinstatement, award front
pay (including benefits); award to Plaintiff all costs and reasonable attorneys’ fees
incurred in connection with this action; and grant Plaintiff such additional or
alternative relief as the Court deems just and proper and/or which Plaintiff may be
entitled to under the applicable faws.

COUNT SIX
Discrimination —- FCRA

113. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

114. Atall relevant times Plaintiff was an employee of Defendant and was qualified.
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 19 of 26

115. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

116. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as weil as upper management in order to request FMLA leave.

117. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder which was visible to co-workers.

118, On May 9, 2019, Plaintiff again was diagnosed with a disability but did not
requires medical leave until May 24, 2019, when Plaintiff requested to leave work
early due to her disability.

119. As to the next workday, Plaintiff requested medical leave per Defendant's
policies but Plaintiff was terminated without warning, for no just cause nor any
reason attributable to Plaintiff.

120. Plaintiff's request for accommodation was reasonable as it was a benefit Plaintiff
was entitled to under the law.

121. Plaintiff's disability, requested for reasonable accommodation and/or being
perceived io be disabled caused the termination of employment.

122. It telling that Plaintiff was terminated within 4 months of Defendant getting notice
of Plaintiffs disability and requesting reasonable accommedations.

123. The causal link between the timing of Plaintiff's protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 20 of 26

124. Defendant did not act in good faith nor did they have an objective, reasonable
ground to believe that their action did not violate the law.

125. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered
damages: wages, both in the past, present, and future, as well as compensatory
damages, etc.

126. Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Plaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which ithe law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

127. Defendant’ actions and conduct as described herein and the resulting damage
and loss to Plaintiff has necessitated Plaintiffs retaining the services of AN Law
Firm, P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees.

128. Plaintiff hereby requests a jury trial.

129. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests
judgment as follows: that the court accept jurisdiction over this matter; award Plaintiff
for past and future loss of wages and benefits, plus interest; award Plaintiff
compensatory and punitive damages; order Defendant’ to reinstate Plaintiff to a
position comparable to the former position or, in lieu of reinstatement, award front
pay (including benefits); award to Plaintiff all costs and reasonable attorneys' fees

incurred in connection with this action; and grant Plaintiff such additional or
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 21 of 26

alternative relief as the Court deems just and proper and/or which Plaintiff may be

entitled to under the applicable laws.

COUNT SEVEN
Retaliation — FCRA

130. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

131. Ait all relevant times Plaintiff was an employee of Defendant and was qualified.

132. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

133. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as well as upper management in order to request FMLA leave.

134. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder.

135. On May 9, 2019, Plaintiff again was diagnosed with a disability but did not
Tequires medical leave until May 24, 2019, when Plaintiff requested to leave work
early due to her disability.

136. As to the next work day, Plaintiff requested medical leave per Defendant’s
policies but Plaintiff was terminated without warning, for no just cause nor any
reason aifributable to Plaintiff.

137. Plaintiffs disability, request for reasonable accommodation and/or being
perceived to be disabled caused the retaliatory termination.

138. It telling that Plaintiff was terminated within 4 months of Defendant getting notice

of Plaintiffs disability and requesting reasonable accommodations.
- Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 22 of 26

139. The causal link between the timing of Plaintiffs protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

140. Defendant did not act in good faith nor did they have an objective, reasonable
ground to believe that their action did not viclate the law.

141. Asa direct and proximate result of the aforementioned acts, Plaintiff has suffered
damages: wages, both in the past, present, and future, as well as compensatory
damages, etc.

142, Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Plaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

143. Defendant actions and conduct as described herein and the resulting damage
and loss to Plaintiff has necessitated Plaintiffs retaining the services of AN Law
Firm, P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney's fees.

144. Plaintiff hereby requests a jury trial.

145. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests
judgment as follows: that the court accept jurisdiction over this matter; award Plaintiff

for past and future loss of wages and benefits, plus interest; award Plaintiff
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 23 of 26

compensatory and punitive damages; order Defendant’ to reinstate Plaintiff to a
position comparable to the former position or, in lieu of reinstatement, award front
pay (including benefits); award to Plaintiff all costs and reasonable attorneys’ fees
incurred in connection with this action; and grant Plaintiff such additional or
alternative relief as the Court deems just and proper and/or which Plaintiff may be
entitled to under the applicable laws.

COUNT EIGHT

Failure to Provide a Reasonable
Accommodation in Violation of the FCRA

146. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

147. Atall relevant times Plaintiff was an employee of Defendant and was qualified.

148. Plaintiff worked for Defendant as a Pharmacy Technician until May 31, 2019, i.e.
date of termination.

149. Plaintiff required surgery due to a disability on February 28, 2019. Plaintiff gave
notice as to the reason for surgery and disclosed the disability to Defendant, i.e.
direct supervisors as well as upper management in order to request FMLA leave.

150. Plaintiff returned to work with restrictions of not lifting more than 10-pounds and
required to wear a supportive brace/binder which was visible to co-workers.

151. On May 9, 2019, Plaintiff again was diagnosed with a disability but did not
requires medical leave until May 24, 2019, when Plaintiff requested to leave work
early due to her disability.

152. As to the next workday, Plaintiff requested medical leave per Defendant’s
policies but Plaintiff was terminated without warning, for no just cause nor any

reason attributable to Plaintiff.
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 24 of 26

153. Plaintiff's request for accommodation was reasonable as it was a benefit Plaintiff
was entitled to under the law.

154. Plaintiff's disability, requested for reasonable accommodation and/or being
perceived to be disabled caused the termination of employment.

155. [t telling that Plaintiff was terminated within 4 months of Defendant getting notice
of Plaintiff's disability and requesting reasonabie accommodations.

156. The causal link between the timing of Plaintiff's protected category/activity and
Defendant's harrasment, retalation, discrimination, and/or termiation, goes to show
that Defendant took these adverse employment actions in substantial part due to

illegal discrimination at work.

157. Defendant did not act in good faith nor did they have an objective, reasonable
ground to believe that their action did not violate the law.

158. Asa direct and proximate result of the aforementioned acts, Plaintiff has suffered
damages: wages, both in the past, present, and future, as well as compensatory
damages, etc.

159. Defendant’ actions were harsh, oppressive, and malicious, and as a further and
proximate cause, Plaintiff has suffered emotional distress. The wrongs done by the
Defendant were aggravated by the kind of willfulness, wantonness and malice for
which the law allows the imposition of exemplary damages. Plaintiff, therefore,
seeks exemplary damages in a sum to be determined by the trier of fact to serve as
punishment to deter Defendant from such conduct in similar situations.

160. Defendant’ actions and conduct as described herein and the resulting damage

and loss to Plaintiff has necessitated Plaintiff's retaining the services of AN Law
- Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 25 of 26

Firm, P.A., 7900 Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this
proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees.

161. Plaintiff hereby requests a jury trial.

162. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests
judgment as follows: that the court accept jurisdiction over this matter; award Plaintiff
for past and future loss of wages and benefits, plus interest; award Plaintiff
compensatory and punitive damages; order Defendant’ to reinstate Plaintiff to a
position comparable to the former position or, in lieu of reinstatement, award front
pay (including benefits); award to Plaintiff all costs and reasonable atiorneys' fees
incurred in connection with this action; and grant Plaintiff such additional or
alternative relief as the Court deems just and proper and/or which Plaintiff may be

entitled to under the applicable laws.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests judgment as follows:
A. Accept jurisdiction over this matter;
B. Award Plaintiff for past and future loss of wages and benefits, plus interest;
C. Award Plaintiff compensatory and punitive damages;
D. Order Defendant’ to reinstate Plaintiff to a position comparable to the former
position or, in lieu of reinstatement, award front pay (including benefits);
E. Award to Plaintiff all costs and reasonable attorneys’ fees incurred in connection

with this action; and
. Case 1:20-cv-24219-DPG Document 1-2 Entered on FLSD Docket 10/15/2020 Page 26 of 26

F. Grant Plaintiff such additional or alternative relief as the Court deems just and

proper and/or which Plaintiff may be entitled to under the applicable laws.

Respectfully submitted,

/s/Alberto Naranjo

Florida Bar No. 092923

AN Law Firm, P.A.

7900 Oak Lane #400

Miami Lakes, FL 33016-5888
United States

Office: 305-942-8070

Fax: 305-942-8070

Email: an@anlawfirm.com

Counsel for Plaintiff
